Citation Nr: 0629612	
Decision Date: 09/18/06    Archive Date: 09/26/06	

DOCKET NO.  98-11 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted from March 24, 1997 to 
October 3, 2001, for post-traumatic stress disorder (PTSD)? 

2.  What evaluation is warranted from October 4, 2001, for 
PTSD? 


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection for PTSD with an evaluation of 30 percent 
disabling, effective March 24, 1997.

A hearing was conducted by a hearing officer of the RO in 
February 1999.

In an August 1999 decision, the RO granted an increased 
rating to 50 percent, effective March 24, 1997.  Thereafter, 
in an October 2002 decision, the RO granted an increased 
rating to 70 percent, effective October 4, 2001.  
Subsequently, in November 2004, the Board remanded the 
veteran's appeal for further evidentiary development.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.  




FINDINGS OF FACT

1.  For the period from March 24, 1997 to October 3, 2001, 
the veteran's PTSD was manifested by occupational and social 
impairment, with deficiencies in most areas, but not 
manifested by total occupational and social impairment.

2.  Since October 4, 2001, the evidence shows that PTSD has 
been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period from March 24, 1997 to October 3, 2001, 
the veteran met the criteria for a 70 percent rating for 
PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).  

2.  Since October 4, 2001, the veteran's PTSD has met the 
criteria for a 100 percent rating.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete the claim, i.e., evidence 
of veteran's status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the April 1998 
statement of the case (SOC) fulfills the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  The claim was most recently 
readjudicated in a March 2006 supplemental statement of the 
case (SSOC).  

In reaching this decision, the Board considered the decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the 
fact that the appellant was not provided advanced notice 
addressing how an effective date would be assigned if the 
claim was allowed in part as is the situation in this case.  
The Board finds, however, that the appellant is not 
prejudiced because, in this case, the decision assigns a 
70 percent evaluation from the earliest possible effective 
date in the absence of a perfected appeal challenging the 
effective date from which service connection was assigned.  
Further, with respect to the 100 percent rating assigned from 
October 4, 2001, the evidence shows that the veteran was 
provided notice of numerous opportunities prior to that date 
to submit evidence in support of his claim of entitlement to 
an increased rating which could have provided a basis for an 
earlier effective date.  As such, the evidence shows that the 
appellant was provided the opportunity to meaningfully 
participate in showing how his PTSD was 100 percent disabling 
prior to October 4, 2001.  Given this fact, the Board finds 
any error to be harmless.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus, any error 
in the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The identified VA 
treatment records were obtained, the veteran has been 
afforded multiple VA examinations, and there is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.  

The Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  

In a December 1997 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling, effective 
March 24, 1997.  Thereafter, an August 1999 rating decision 
granted a 50 percent rating, effective March 24, 1997, and an 
October 2002 rating decision granted a 70 percent rating, 
effective October 4, 2001.  

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.  

If PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships, then a 
70 percent evaluation is in order.  Id.  

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.  

The Period from March 24, 1997 to October 3, 2001

With the above criteria in mind, the record during this 
period includes several VA examinations as well as VA and 
private treatment records that document the veteran's regular 
course of outpatient treatment.  

In a July 1997 statement to the Board, the veteran reported 
experiencing memory loss, being in deep depression, and 
feeling suicidal.

In a February 1999 opinion letter, Dr. Ylena Braz noted that 
the patient reported decreased sleep and feelings of 
worthlessness.  Dr. Braz wrote that he exhibits depressed 
mood, anxiety, anhedonia, feelings of hopelessness and 
helplessness, and low self-esteem, and that he at times felt 
frustrated and/or intolerant.  Dr. Braz furthermore noted 
that there existed certain cognitive deficiencies due to the 
veteran's illness.  The diagnosis was a major depressive 
disorder.

In a September 2002 social work progress note attached to VA 
treatment records obtained after the November 2004 remand, it 
is noted that the veteran indicated that he did not want 
anyone to help him at home, and that he felt able to do his 
own cooking and shopping, and otherwise take care of such 
needs.  

At a July 1997 VA examination, the patient reported 
experiencing "crazy dreams" and nightmares, flashbacks, 
feeling very depressed, and experiencing poor sleep.  On 
examination, the appellant was coherent, but depressed.  He  
had an appropriate affect, but poor concentration and memory, 
and was hypersensitive.  The global assessment of functioning 
(GAF) score was 50.  The diagnoses were post traumatic stress 
disorder and a dysthymic disorder. 

At a June 1999 VA examination, the patient reported being 
socially isolated and having no friends.  He reported being 
estranged from his son, and feeling that he only fit in with 
other veterans.  He denied having problems with his wife.  On 
examination, the veteran answered in a vague, rambling 
manner.  There was evidence of short-and long-term memory 
loss, chronic depression, suicidal and homicidal thoughts 
without plan, cognitive deficits, and intrusive thoughts.  
The veteran's GAF score was 60.

At an October 4, 2001 VA examination, the veteran reported 
being sad, anxious, and scared most of the time.  He 
described being withdrawn and isolated at home; feeling very 
depressed; and experiencing intrusive persistent memories of 
World War II.  On examination, the examiner discerned some 
impairment of thought process and communication, but no 
delusions or hallucinations.  There was evidence of 
inappropriate behavior which confirmed the history offered by 
his spouse.  The appellant denied suicidal or homicidal 
thoughts.  The veteran needed minimal assistance from his 
wife to take care of personal hygiene and other activities of 
daily living.  There were minimal deficits regarding 
orientation to person, place, and time.  Both short-term and 
long-term memory deficits were present.  No obsessive or 
ritualistic behavior was reported.  The veteran's rate and 
flow of speech was slow, although relevant and logical.  The 
appellant reported having panic attacks at least once a month 
but these were described more as an ongoing sense of fear and 
trepidation.  The appellant's mood was depressed as was his 
presentation.  There was evidence of impaired impulse 
control, severe sleep impairment, and nightly nightmares of 
war were reported.  The veteran was judged to be competent, 
and a GAF score of 40 was assigned.  The examiner opined that 
the appellant was unemployable due to his PTSD.

The veteran underwent a VA examination in December 2005.  The 
veteran reported wanting to die, and he was asking for his 
mother and father, both of whom had died many years ago.  The 
veteran's wife stated that he was sometimes is agitated, and 
that he did not want to listen to anything she said.  The 
veteran reportedly talked in his sleep, he was recalling 
matters that happened a long time ago, and he communicated in 
garbled, nonsensical ways.  The veteran could not feed 
himself.    

Pertinent PTSD symptoms were found to include general 
disorientation; being internally focused and unable to engage 
in the interview.  The veteran's thoughts were disconnected 
and nonsensical.  At times the claimant seemed as if he was 
reaching for invisible stimuli, which may have indicated 
visual hallucinations.  He demonstrated an extremely poor 
memory, extremely poor attention and concentration skills, 
and poor insight and judgment.  Due to the severity of his 
illness the examiner was not able to accomplish a mini mental 
status examination.  The impression was that the veteran was 
severely demented.  The examiner assigned a GAF score of 20 
on account of the appellant's gross impairment in 
communication, and his total dependency on his wife for the 
basic personal management of active daily living functions.  
The examiner concluded that the veteran was not capable of 
managing any self-care on his own.  Finally, the examiner 
stated that, given the veteran's severe cognitive limitations 
and inability to participate cohesively in the interview, it 
was impossible to determine whether the claimant was 
presently experiencing symptoms of PTSD. 

Analysis 

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV) states that a GAF score of between 31 and 40 
reflects "some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids family, neglects family, and is unable to work; . 
. . .).  A GAF score of between 41 and 50 reflects the 
presence of "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work . . . .)."  A GAF score of between 51 and 60 
indicates that the veteran has "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."

The Board finds that the veteran's overall disability picture 
as reflected in the above reports, to include suicidal 
ideation and near-continuous depression, supports the 
conclusion that PTSD was manifested by adverse symptomatology 
equating to occupational and social impairment, with 
deficiencies in most areas during the period from March 24, 
1997 to October 3, 2001.  Accordingly, the Board concludes, 
with resolution of reasonable doubt in the veteran's favor, 
that for that period, the evidence supports a finding that 
his impairment is best approximated by the criteria for the 
70 percent rating, but not more than a 70 percent rating.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, a 
higher rating is not in order in light of the GAF scores 
assigned, and the lack of objective findings supporting a 
higher rating.  

As for the period beginning October 4, 2001, the evidence 
shows that the appellant was unemployable due to PTSD from 
that date.  While there is a question as to whether the 
appellant's mental impairment is due to his service connected 
PTSD or due to his non service connected dementia, the 
December 2005 VA examiner was unable to differentiate the 
symptomatology.  Hence, under the provisions of 38 C.F.R. 
§ 3.102, and the doctrine of reasonable doubt, all of the 
symptoms are attributed to the service connected PTSD.  
Therefore, effective October 4, 2001, the veteran's PTSD is 
assigned a 100 percent schedular rating.




ORDER

For the period from March 24, 1997 to October 3 2001, a 
70 percent disability rating for PTSD is warranted, subject 
to the laws and regulations governing the award of monetary 
benefits.

For the period since October 4, 2001, a 100 percent 
evaluation for PTSD is warranted, subject to the laws and 
regulations governing the award of monetary benefits.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


